                                           Case 3:19-cv-06999-RS Document 45 Filed 03/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SANDRA TOMLINSON, et al.,
                                   7                                                         Case No. 19-cv-06999-RS
                                                          Plaintiffs,
                                   8
                                                    v.                                       CASE MANAGEMENT SCHEDULING
                                   9                                                         ORDER
                                         UNITED BEHAVIORAL HEALTH,
                                  10
                                                          Defendant.
                                  11

                                  12           Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the parties attended a
Northern District of California
 United States District Court




                                  13   telephonic Initial Case Management Conference on March 12, 2020. After considering the Joint

                                  14   Case Management Statement submitted by the parties and consulting with the attorneys of record

                                  15   for the parties and good cause appearing, IT IS HEREBY ORDERED THAT:

                                  16           1.        AMENDING THE PLEADINGS.

                                  17           The deadline to amend the pleadings without seeking leave from the Court shall be April 9,

                                  18   2020.

                                  19           2.        DISCOVERY.

                                  20           On or before September 25, 2020, all non-expert discovery shall be completed by the

                                  21   parties. Discovery shall be limited as follows: (a) ten (10) non-expert depositions per party; (b)

                                  22   twenty-five (25) interrogatories per party, including all discrete subparts; (c) a reasonable number

                                  23   of requests for production of documents or for inspection per party; and (d) a reasonable number

                                  24   of requests for admission per party.

                                  25           3.        DISCOVERY DISPUTES.

                                  26           Discovery disputes will be referred to Magistrate Judge Spero. Should a discovery dispute

                                  27   arise, after the parties have met and conferred, the parties shall prepare a joint letter of not more

                                  28   than 5 pages explaining the dispute. Up to 12 pages of attachments may be added. The joint letter
                                           Case 3:19-cv-06999-RS Document 45 Filed 03/12/20 Page 2 of 2




                                   1   must be electronically filed under the Civil Events category of “Motions and Related Filings >

                                   2   Motions--General > Discovery Letter Brief.” Judge Spero will advise the parties of how he

                                   3   intends to proceed. He may issue a ruling, order more formal briefing, or set a telephone

                                   4   conference or a hearing. All further discovery matters shall be filed pursuant to Judge Spero’s

                                   5   procedures.

                                   6          4.      EXPERT WITNESSES.

                                   7          The disclosure of expert witnesses for class certification shall proceed as follows:

                                   8               a. On or before July 31, 2020, plaintiffs shall disclose class certification experts.

                                   9               b. On or before September 4, 2020, defendant shall disclose class certification

                                  10                  experts.

                                  11          5.      CLASS CERTIFICATION.

                                  12               a. On or before October 23, 2020, plaintiffs will file their motion for class
Northern District of California
 United States District Court




                                  13                  certification.

                                  14               b. On or before November 20, 2020, defendant will file its opposition to class

                                  15                  certification.

                                  16               c. On or before December 18, 2020, plaintiffs will file their reply, if any, to

                                  17                  defendant’s opposition.

                                  18               d. Plaintiffs’ motion for class certification shall be heard on January 7, 2021, at 1:30

                                  19                  p.m. in Courtroom 3, 17th Floor, United States Courthouse, 450 Golden Gate

                                  20                  Avenue, San Francisco, California.

                                  21

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: March 12, 2020

                                  25                                                      ______________________________________
                                                                                         ___ _________________________   _ __
                                                                                                                           _ ______
                                                                                          RICHARD SEEBORG
                                  26                                                      United
                                                                                          U  it d States
                                                                                                  St t DiDistrict
                                                                                                            t i t JJudge
                                                                                                                     d
                                  27

                                  28                                                                     CASE MANAGEMENT SCHEDULING ORDER
                                                                                                                 CASE NO. 19-cv-06999-RS
                                                                                          2
